Exhibit 10.5
(J.P. MORGAN LOGO) [y77357y7735702.gif]
EXECUTION VERSION
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
May 13, 2009
To: Wyndham Worldwide Corporation
22 Sylvan Way
Parsippany, NY 07054
Attention:           Vice President, Treasury
Telephone No.:   (973) 753-7703
Facsimile No.:    (973) 753-6730
Re: Warrants
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Warrants issued by Wyndham Worldwide Corporation
(“Company”) to JPMorgan Chase Bank, National Association, London Branch
(“Dealer”) as of the Trade Date specified below (the “Transaction”). This letter
agreement constitutes a “Confirmation” as referred to in the Agreement specified
below. This Confirmation shall replace any previous agreements and serve as the
final documentation for this Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. This
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

2.   The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



          General Terms:    
 
       
 
  Trade Date:   May 13, 2009
 
       
 
  Effective Date:   The third Exchange Business Day immediately prior to the
Premium Payment Date
 
       
 
  Warrants:   Equity call warrants, each giving the holder the right to purchase
one Share at the Strike Price, subject to the Settlement Terms set forth below.
For the purposes of the Equity Definitions, each reference to a Warrant herein
shall be deemed to be a reference to a Call Option.
 
       
 
  Warrant Style:   European
 
       
 
  Seller:   Company
 
       
 
  Buyer:   Dealer
 
       
 
  Shares:   The common stock of Company, par value USD 0.01 per Share (Exchange
symbol “WYN”)
 
       
 
  Number of Warrants:   4,712,538, subject to adjustment as provided herein.
 
       
 
  Warrant Entitlement:   One Share per Warrant
 
       
 
  Strike Price:   USD 20.1590
 
       
 
  Premium:   USD 2,640,000
 
       
 
  Premium Payment Date:   May 19, 2009
 
       
 
  Exchange:   The New York Stock Exchange
 
       
 
  Related Exchange(s):   All Exchanges
 
        Procedures for Exercise:    
 
       
 
  Expiration Time:   The Valuation Time
 
       
 
  Expiration Date(s):   Each Scheduled Trading Day during the period from and
including the First Expiration Date and to and including the fortieth (40th)
Scheduled Trading Day following the First Expiration Date shall be an
“Expiration Date” for a number of Warrants equal to the Daily Number of Warrants
on such date; provided that, notwithstanding anything to the contrary in the
Equity Definitions, if any such date is a Disrupted Day, the Calculation Agent
shall make adjustments, if applicable, to the Daily Number of Warrants for which
such day shall be an Expiration Date (or shall reduce such Daily Number of
Warrants to zero) and shall designate a Scheduled Trading Day or a number of
Scheduled Trading Days as the Expiration Date(s) for the remaining Daily Number
of Warrants or a portion thereof for the originally scheduled Expiration Date;
and provided further that if such Expiration Date has not occurred pursuant to
this clause as of the eighth Scheduled Trading Day following the last scheduled

2



--------------------------------------------------------------------------------



 



         
 
      Expiration Date under this Transaction, the Calculation Agent shall have
the right to declare such Scheduled Trading Day to be the final Expiration Date
and the Calculation Agent shall determine its good faith estimate of the fair
market value for the Shares as of the Valuation Time on that eighth Scheduled
Trading Day or on any subsequent Scheduled Trading Day, as the Calculation Agent
shall determine using commercially reasonable means. Any day on which the
Exchange is scheduled to close prior to its normal closing time shall be
considered a Disrupted Day in whole.
 
       
 
  First Expiration Date:   July 30, 2012 (or if such day is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to Market
Disruption Event below.
 
       
 
  Daily Number of Warrants:   For any Expiration Date, the Number of Warrants
that have not expired or been exercised as of such day, divided by the remaining
number of Expiration Dates (including such day), rounded down to the nearest
whole number, subject to adjustment pursuant to the provisos to “Expiration
Date(s)”.
 
       
 
  Automatic Exercise:   Applicable; and means that for each Expiration Date, a
number of Warrants equal to the Daily Number of Warrants (as adjusted pursuant
to the terms hereof) for such Expiration Date will be deemed to be automatically
exercised.
 
       
 
  Market Disruption Event:   Section 6.3(a)(ii) of the Equity Definitions is
hereby amended by replacing clause (ii) in its entirety with “(ii) an Exchange
Disruption,” and inserting immediately following clause (iii) the phrase “or
(iv) a Regulatory Disruption; in each case that the Calculation Agent determines
is material.”
 
       
 
  Regulatory Disruption:   Any event that Dealer, in its commercially reasonable
discretion based on advice of counsel, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer, and
including without limitation Rule 10b-18 and Regulation 14E under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and Regulation M), for
Dealer to refrain from or decrease any market activity in connection with the
Transaction. Dealer shall notify Company as soon as reasonably practicable that
a Regulatory Disruption has occurred and the Expiration Dates affected by it.
 
        Valuation:    
 
       
 
  Valuation Time:   Scheduled Closing Time; provided that if the principal
trading session is extended, the Calculation Agent shall determine the Valuation
Time in its reasonable discretion.
 
       
 
  Valuation Date:   Each Exercise Date.

3



--------------------------------------------------------------------------------



 



          Settlement Terms:    
 
       
 
  Settlement Method Election:   Applicable; provided that (i) references to
“Physical Settlement” in Section 7.1 of the Equity Definitions shall be replaced
by references to “Net Share Settlement”; (ii) Company may elect Cash Settlement
only if Company represents and warrants to Dealer in writing on the date of such
election that (A) Company is not in possession of any material non-public
information regarding Company or the Shares, (B) Company is electing Cash
Settlement in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws, and (C) the assets of Company at their fair
valuation exceed the liabilities of Company (including contingent liabilities),
the capital of Company is adequate to conduct the business of Company, and
Company has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature; and (iii) the same election of settlement
method shall apply to all Expiration Dates hereunder (and under any additional
warrants issued as contemplated in Section 9(v) hereof).
 
  Electing Party:   Company
 
       
 
  Settlement Method    
 
  Election Date:   The third Scheduled Trading Day immediately preceding the
first Expiration Date.
 
       
 
  Default Settlement Method:   Net Share Settlement
 
       
 
  Net Share Settlement:   If Net Share Settlement is applicable, then on the
relevant Settlement Date, Company shall deliver to Dealer the Share Delivery
Quantity of Shares for such Settlement Date to the account specified hereto free
of payment through the Clearance System.
 
       
 
  Share Delivery Quantity:   For any Settlement Date, a number of Shares, as
calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the Valuation Date
in respect of such Settlement Date, rounded down to the nearest whole number
plus any Fractional Share Amount.
 
       
 
  Net Share Settlement Amount:   For any Settlement Date, an amount equal to the
product of (i) the Number of Warrants exercised or deemed exercised on the
relevant Exercise Date, (ii) the Strike Price Differential for such Settlement
Date and (iii) the Warrant Entitlement.
 
       
 
  Cash Settlement:   If Cash Settlement is applicable, then on the relevant
Settlement Date, Company shall pay to Dealer an amount of cash in USD equal to
the Net Share Settlement Amount for such Settlement Date.
 
       
 
  Settlement Price:   For any Valuation Date, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
WYN.N <equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time on such
Valuation Date (or if such volume-weighted average price is unavailable or is
manifestly incorrect, the market value of one Share on such Valuation Date, as
determined by the Calculation

4



--------------------------------------------------------------------------------



 



         
 
      Agent using a volume-weighted method). Notwithstanding the foregoing, if
(i) any Expiration Date is a Disrupted Day and (ii) the Calculation Agent
determines that such Expiration Date shall be an Expiration Date for fewer than
the Daily Number of Warrants, as described above, then the Calculation Agent may
adjust the Settlement Price for the relevant Valuation Date as it deems
appropriate using a volume-weighted methodology, taking into account the nature
and duration of the relevant Market Disruption Event.
 
       
 
  Settlement Date(s):   As determined in reference to Section 9.4 of the Equity
Definitions, subject to Section 9(k)(i) hereof.
 
        Other Applicable Provisions:   If Net Share Settlement is applicable,
the provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (as modified herein), 9.12 and
10.5 of the Equity Definitions will be applicable as if Physical Settlement were
applicable.
 
        Representation and Agreement:   Notwithstanding Section 9.11 of the
Equity Definitions, the parties acknowledge that any Shares delivered to Dealer
may be, upon delivery, subject to restrictions and limitations arising under
applicable securities laws from Company’s status as issuer of the Shares.
 
        3. Additional Terms applicable to the Transaction:
 
       
 
  Adjustments applicable to the Warrants:    
 
       
 
  Method of Adjustment:   Calculation Agent Adjustment. For the avoidance of
doubt, in making any adjustments under the Equity Definitions, the Calculation
Agent may make adjustments, if any, to any one or more of the Strike Price, the
Number of Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.
 
        Extraordinary Events applicable to the Transaction:
 
       
 
  New Shares:   Section 12.1(i) of the Equity Definitions is hereby amended
(a) by deleting the text in clause (i) thereof in its entirety (including the
word “and” following clause (i)) and replacing it with the phrase “publicly
quoted, traded or listed (or whose related depositary receipts are publicly
quoted, traded or listed) on any of the New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors)” and (b) by inserting immediately prior to the period the phrase
“and (iii) of an entity or person organized under the laws of the United States,
any State thereof or the District of Columbia that also becomes Company under
the Transaction following such Merger Event or Tender Offer”.
 
       
 
  Consequence of Merger Events:    

5



--------------------------------------------------------------------------------



 



          Merger Event:   Applicable; provided that if an event occurs that
constitutes both a Merger Event under Section 12.1(b) of the Equity Definitions
and an Additional Termination Event under Section 9(h)(ii)(A) of this
Confirmation, Dealer may elect, in its commercially reasonable judgment, whether
the provisions of Section 12.1(b) of the Equity Definitions or
Section 9(h)(ii)(A) will apply.
 
       
 
  Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  Share-for-Other:   Cancellation and Payment (Calculation Agent Determination)
 
       
 
  Share-for-Combined:   Cancellation and Payment (Calculation Agent
Determination); provided that Dealer may elect, in its commercially reasonable
judgment, Component Adjustment (Calculation Agent Determination).
 
        Consequence of Tender Offers:    
 
        Tender Offer:   Applicable; provided however that if an event occurs
that constitutes both a Tender Offer under Section 12.1(d) of the Equity
Definitions and Additional Termination Event under Section 9(h)(ii)(C) of this
Confirmation, Dealer may elect, in its commercially reasonable judgment, whether
the provisions of Section 12.3 of the Equity Definitions or Section 9(h)(ii)(C)
will apply.
 
       
 
  Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  Share-for-Other:   Modified Calculation Agent Adjustment
 
       
 
  Share-for-Combined:   Modified Calculation Agent Adjustment
 
        Nationalization,
Insolvency or Delisting:  
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.
 
        Additional Disruption Events:    
 
       
 
  Change in Law:   Applicable; provided that Section 12.9(a)(ii)(X) of the
Equity Definitions is hereby amended by replacing the word “Shares” with the
phrase “Hedge Positions.”
 
       
 
  Failure to Deliver:   Not Applicable
 
       
 
  Insolvency Filing:   Applicable
 
       
 
  Hedging Disruption:   Applicable; provided that Section 12.9(a)(v) of the
Equity Definitions is hereby replaced in its entirety by the following:

6



--------------------------------------------------------------------------------



 



         
 
      “‘Hedging Disruption’ means that the Hedging Party is unable, after using
commercially reasonable efforts, to (A) acquire, establish, re-establish,
substitute, maintain, unwind or dispose of any transaction(s) or asset(s) it
deems necessary to hedge the equity price risk of entering into and performing
its obligations with respect to the relevant Transaction, or (B) realize,
recover or remit the proceeds of any such transaction(s) or asset(s). For the
avoidance of doubt, the term “equity price risk” shall be deemed to include, but
shall not be limited to, stock price and volatility risk. And, for the further
avoidance of doubt, such transactions or assets referred to in phrases (A) or
(B) above must be available on commercially reasonable pricing terms (considered
in the aggregate across all such transactions).”
 
       
 
  Increased Cost of Hedging:   Not Applicable
 
       
 
  Loss of Stock Borrow:   Applicable
 
       
 
  Maximum Stock Loan Rate:   200 basis points
 
       
 
  Increased Cost of Stock Borrow:   Applicable
 
       
 
  Initial Stock Loan Rate:   25 basis points
 
       
 
  Hedging Party:   Dealer for all applicable Additional Disruption Events
 
       
 
  Determining Party:   Dealer for all applicable Extraordinary Events
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgments    
 
       
 
  Regarding Hedging Activities:   Applicable
 
       
 
  Additional Acknowledgments:   Applicable
 
        4. Calculation Agent:   Dealer
 
        5. Account Details:    

  (a)   Account for payments to Company:

         
 
  Bank:   JPMorgan Chase Bank, New York, NY
 
  ABA#:    021000021
 
  Acct Name:   WHG Hospitality, Inc.
 
  Acct No.:    304656429

      Account for delivery of Shares from Company:         To be provided by
Company.     (b)   Account for payments to Dealer:

JPMorgan Chase Bank, N.A., New York
ABA: 021 000 021
Favour: JPMorgan Chase Bank N.A., London
A/C: 0010962009
CHASUS33

7



--------------------------------------------------------------------------------



 



Account for delivery of Shares to Dealer:
DTC 0060
6. Offices:
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.
The Office of Dealer for the Transaction is: London
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Company:

Wyndham Worldwide Corporation
22 Sylvan Way
Parsippany, NY 07054
Attention:       Vice President, Treasury
Telephone No.: (973) 753-7703
Facsimile No.: (973) 753-6730

  (b)   Address for notices or communications to Dealer:

Dealer notice information to follow:
JPMorgan Chase Bank, National Association
277 Park Avenue, 11th Floor
New York, NY 10172
Attention: Mariusz Kwasnik
Title: Operations Analyst
EDG Corporate Marketing
Telephone No:      (212) 623-7223
Facsimile No:       (212) 622-8534
8. Representations and Warranties of Company
The representations and warranties made by Company pursuant to the Underwriting
Agreement (the “Underwriting Agreement”) dated as of May 13, 2009 between
Company and Credit Suisse Securities (USA) LLC, J.P. Morgan Securities Inc.,
Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representatives of the Underwriters party thereto, are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.
Company hereby further represents and warrants to Dealer that:

  (a)   Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general

8



--------------------------------------------------------------------------------



 



      principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto.     (b)   Neither the execution and delivery of
this Confirmation nor the incurrence or performance of obligations of Company
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which Company or any of its subsidiaries is a party or by which Company or any
of its subsidiaries is bound or to which Company or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.     (c)   No consent, approval,
authorization, or order of, or filing with, any governmental agency or body or
any court is required in connection with the execution, delivery or performance
by Company of this Confirmation, except such as have been obtained or made and
such as may be required under the Securities Act of 1933, as amended (the
“Securities Act”) or state securities laws.     (d)   The Shares of Company
initially issuable upon exercise of the Warrant by the net share settlement
method (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrant
following the exercise of the Warrant in accordance with the terms and
conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.     (e)   Company is not and will not be
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.     (f)   Company is an “eligible
contract participant” (as such term is defined in Section 1a(12) of the
Commodity Exchange Act, as amended (the “CEA”)) because one or more of the
following is true:         Company is a corporation, partnership,
proprietorship, organization, trust or other entity and:

  (A)   Company has total assets in excess of USD 10,000,000;     (B)   the
obligations of Company hereunder are guaranteed, or otherwise supported by a
letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (C)   Company has a net worth in
excess of USD 1,000,000 and has entered into this Agreement in connection with
the conduct of Company’s business or to manage the risk associated with an asset
or liability owned or incurred or reasonably likely to be owned or incurred by
Company in the conduct of Company’s business.

  (g)   Company is not, on the date hereof, in possession of any material
non-public information with respect to Company.     (h)   No state or local
(including, for the avoidance of doubt, jurisdictions outside the United States)
law, rule, regulation or regulatory order applicable to the Shares or Company
(including without limitation any such law, regulation or order regulating the
gaming business or the consumer finance business, but excluding Federal
securities laws) (“Applicable State Share Ownership Law”) would give rise to any
reporting or registration obligations or other requirements on Dealer

9



--------------------------------------------------------------------------------



 



    or its affiliates (including obtaining prior approval from any person or
entity), or would result in an adverse effect on Dealer or its affiliates,
(each, an “Ownership Obligation”), as a consequence of Dealer and its affiliates
collectively holding the power to vote Shares in excess of any threshold amount
that is less than 10% of the number of Shares outstanding; and no Applicable
State Share Ownership Law imposes any Ownership Obligation by any method other
than counting the number of Shares which a person holds the power to vote.    
(i)   Company does not hold any license to operate a gaming business in any
jurisdiction (including without limitation any jurisdiction outside the United
States) other than Puerto Rico, and Company is not subject to regulation under
any law, rule, regulation or regulatory order relating to the gaming business of
any jurisdiction (including without limitation jurisdictions outside the United
States) other than under the gaming regulations issued by the Commonwealth of
Puerto Rico Tourism Company.

9. Other Provisions:

  (a)   Opinions. Company shall deliver an opinion of counsel, dated as of the
Trade Date, to Dealer with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation.     (b)   Repurchase Notices. Company shall,
on any day on which Company effects any repurchase of Shares, promptly give
Dealer a written notice of such repurchase (a “Repurchase Notice”) on such day
if following such repurchase, the number of outstanding Shares on such day,
subject to any adjustments provided herein, is (i) less than 155 million (in the
case of the first such notice) or (ii) thereafter more than 19 million less than
the number of Shares included in the immediately preceding Repurchase Notice.
Company agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, to which an
Indemnified Person actually may become subject, as a result of Company’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies

10



--------------------------------------------------------------------------------



 



      that may otherwise be available to any Indemnified Person at law or in
equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of this Transaction.     (c)   Regulation M; Company Purchases.
(i) During the period starting on the first Expiration Date and ending on the
last Expiration Date (the “Settlement Period”), the Shares or securities that
are convertible into, or exchangeable or exercisable for Shares, are not, and
shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”), and Company shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period, unless in either case
Company has provided written notice to Dealer of the relevant restricted period
not later than 7:00 a.m. (New York City time) on the first day of such
restricted period. Company acknowledges that any such notice may cause a
Disrupted Day to occur pursuant to Regulatory Disruption; accordingly, Company
acknowledges that its delivery of such notice must be made in good faith and not
as part of a plan or scheme to evade the prohibitions of Rule 10b-5 of the
Exchange Act.         (ii) During the Settlement Period, neither Company nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.        
(iii) Company (A) shall not during the Settlement Period make, or permit to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction or potential Merger Transaction unless such
public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange; (B) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (I) Company’s average daily
Rule 10b-18 purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (II) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. In addition, Company
shall promptly notify Dealer of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. “Merger
Transaction” means any merger, acquisition or similar transaction involving a
recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange
Act.     (d)   No Manipulation. Company is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.  
  (e)   Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under this Transaction to any third party that is a
financial institution that regularly enters into OTC derivatives. If after
Dealer’s commercially reasonable efforts, Dealer is unable to effect such a
transfer or assignment on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer of a sufficient number of
Warrants to reduce (i) the Section 16 Percentage to 8.0% or less, (ii) the
Warrant Equity Percentage to 14.5% or less, or (iii) the Share Amount to the
Applicable Limit or less, Dealer may designate any Exchange Business Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
this Transaction, such that (i) the Section 16 Percentage following such partial
termination will be equal to or less than 8.0% (but not less than 7%), (ii) the
Warrant Equity Percentage following such partial termination will be equal to or
less

11



--------------------------------------------------------------------------------



 



      than 14.5% (but not less than 13.5%) and (iii) the Share Amount following
such partial termination will be equal to or less than the Applicable Limit (but
not less than the Applicable Limit minus 1% of Shares then outstanding). In the
event that Dealer so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Warrants equal to the Terminated Portion, (ii) Company shall be the sole
Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction (and, for the avoidance of
doubt, the provisions of paragraph 9(j) shall apply to any amount that is
payable by Company to Dealer pursuant to this sentence). The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer, each person subject to
aggregation of Shares with Dealer under Section 13 or Section 16 of the Exchange
Act and rules promulgated thereunder and any “group,” as such term is defined in
such Section 13 and Rules, of which Dealer or any such person is a member or may
be deemed a member (collectively, the “Dealer Group”) directly or indirectly
beneficially own (as defined under Section 13 or Section 16 of the Exchange Act
and rules promulgated thereunder) and (B) the denominator of which is the number
of Shares outstanding. The “Warrant Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
(x) the product of the Number of Warrants and the Warrant Entitlement and
(y) the aggregate number of Shares underlying any other warrants purchased by
Dealer from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer, Dealer Group or any person whose ownership position would be aggregated
with that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law (the
“DGCL Takeover Statute”) or under any other law, rule, regulation or regulatory
order of any jurisdiction (including without limitation jurisdictions outside
the United States) that for any reason becomes applicable to ownership of Shares
after the Trade Date (“Applicable Laws”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership of under the Applicable Laws, as determined by
Dealer in its reasonable discretion. The “Applicable Limit” means (x) the
minimum number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or would result in an adverse effect on a
Dealer Person, under the Applicable Laws, as determined by Dealer in its
reasonable discretion, minus (y) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Company, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities and
otherwise to perform Dealer’s obligations in respect of this Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.     (f)  
Dividends. If at any time during the period from and including the Effective
Date, to and including the Expiration Date, (i) an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and that
dividend differs from the Regular Dividend on a per Share basis or (ii) if no
Ex-Dividend Date for a cash dividend occurs with respect to the Shares in any
quarterly dividend period of Company, then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants and/or Daily Number of Warrants to
preserve the fair value of the Warrants to Dealer after taking into account such
dividend or lack thereof. “Regular Dividend” shall mean for any calendar
quarter, USD 0.04 for the first cash dividend or distribution on the Shares for
which the Ex-Dividend Date falls within such calendar quarter, and zero for any
subsequent dividend or distribution on the Shares for which the Ex-Dividend Date
falls within the same calendar quarter.     (g)   Role of Agent. Each party
agrees and acknowledges that (i) J.P. Morgan Securities Inc., an affiliate of
Dealer (“JPMSI”), has acted solely as agent and not as principal with respect to
this Transaction and (ii) JPMSI has no obligation or liability, by way of
guaranty, endorsement or otherwise, in any manner in respect of this Transaction
(including, if applicable, in respect of the

12



--------------------------------------------------------------------------------



 



      settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.     (h)   Additional Provisions.    
    (i) Amendments to the Equity Definitions:

(A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.
(B) Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing
the words “a diluting or concentrative” with “an”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”
(C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.
(D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”
(E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:
(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and
(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.
(F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”

      (ii) Notwithstanding anything to the contrary in this Confirmation, upon
the occurrence of one of the following events, with respect to this Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to Section
6(b) of the Agreement, and (2) Company shall be deemed the sole Affected Party
and the Transaction shall be deemed the sole Affected Transaction:

(A) Consummation of (i) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination of the
Shares or any such recapitalization, reclassification or change that is effected
solely to change Company’s

13



--------------------------------------------------------------------------------



 



jurisdiction of incorporation and results in a reclassification, conversion or
exchange of outstanding Shares solely into shares of common stock of the
surviving entity) as a result of which the Shares would be converted into, or
exchanged for, stock, other securities, other property or assets or (ii) any
share exchange, consolidation or merger of Company pursuant to which the Shares
will be converted into cash, securities or other property or any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries;
provided, however, that a transaction where the holders of more than 50% of all
classes of the common equity of Company immediately prior to such transaction
that is a share exchange, consolidation or merger own, directly or indirectly,
more than 50% of all classes of common equity of the continuing or surviving
corporation or transferee or the parent thereof immediately after such event
shall not be an Additional Termination Event. Notwithstanding the foregoing, any
event set forth in this clause (A) shall not constitute an Additional
Termination Event if 90% of the consideration received or to be received by
holders of the Shares in connection with such event consists of shares of common
stock traded on a national securities exchange or that will be so traded or
quoted when issued or exchanged in connection with such event.
(B) There is an event of default by Company under the terms of any indenture,
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness of Company for
money borrowed in an original aggregate principal or face amount in excess of
$175 million, whether such indebtedness now exists or shall hereafter be
created, which event of default results in acceleration of such indebtedness.
(C) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, any of its subsidiaries and its and their employee
benefit plans, files a Schedule TO or any schedule, form or report under the
Exchange Act, disclosing that such person or group has become the direct or
indirect “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
the common equity of Company representing more than 50% of the voting power of
such common equity.
(D) If (i) the directors who were members of the board of directors of Company
on the Trade Date or (ii) the directors who become members of the board of
directors of Company subsequent to that date and whose election, appointment or
nomination for election by Company stockholders is duly approved by a majority
of the continuing directors on the board of directors of Company at the time of
such approval, either by a specific vote or by approval of the proxy statement
issued by Company on behalf of the entire board of directors of Company in which
such individual is named as nominee for director, cease to constitute at least a
majority of Company’s board of directors.
(E) Dealer, despite using commercially reasonable efforts is unable, or
reasonably determines based on the advice of counsel that it is impractical or
illegal, to hedge its exposure with respect to this Transaction in the public
market without registration under the Securities Act or as a result of any legal
or regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer).

      For purposes of this Section 9(h)(ii), any transaction or event that
constitutes an Additional Termination Event under both clause (A) and clause
(C) above will be deemed to be solely an Additional Termination Event under
clause (A).     (i)   No Collateral or Setoff. Notwithstanding any provision of
the Agreement or any other agreement between the parties to the contrary, the
obligations of Company hereunder are not secured by any collateral. Neither
party shall have the right to set off any obligation that it may have to the
other party under this Transaction against any obligation such other party may
have to it, whether

14



--------------------------------------------------------------------------------



 



      arising under the Agreement, this Confirmation or any other agreement
between the parties hereto, by operation of law or otherwise.     (j)  
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to Dealer, (i) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Company shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) (except that Company shall not make such an election in the event of a
Nationalization, Insolvency, Merger Event or Tender Offer in which the
consideration to be paid to holders of shares consists solely of cash or an
Event of Default in which Company is the Defaulting Party or a Termination Event
in which Company is the Affected Party, other than an Event of Default of the
type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement
or a Termination Event of the type described in Section 5(b) of the Agreement,
in each case that resulted from an event or events outside Company’s control)
and shall give irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. New York local time
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable; provided that if Company does not validly elect to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right to require Company to satisfy its Payment Obligation by the
Share Termination Alternative. Notwithstanding the foregoing, Company’s or
Dealer’s right to elect satisfaction of a Payment Obligation in the Share
Termination Alternative as set forth in this clause shall only apply to
Transactions under this Confirmation and, notwithstanding anything to the
contrary in the Agreement, (1) separate amounts shall be calculated with respect
to (a) Transactions hereunder and (b) all other Transactions under the
Agreement, and (2) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement, subject to, in the case of clause (a),
Company’s Share Termination Alternative right hereunder.

     
Share Termination Alternative:
 
If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to paragraph (k)(i) below, in satisfaction, subject to paragraph (k)(ii)
below, of the Payment Obligation in the manner reasonably requested by Dealer
free of payment.
 
   
Share Termination Delivery Property:
 
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
 
The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. The Calculation Agent shall notify
Company of such Share

15



--------------------------------------------------------------------------------



 



     
 
  Termination Unit Price at the time of notification of the Payment Obligation.
In the case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in paragraph (k)(i) below,
the Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in paragraph (k)(ii) below, the Share
Termination Unit Price shall be the Settlement Price on the Merger Date, the
Tender Offer Date, the Announcement Date (in the case of a Nationalization,
Insolvency or Delisting), the date of cancellation or the Early Termination
Date, as applicable.
 
   
Share Termination Delivery Unit:
 
In the case of a Termination Event, Event of Default Additional Disruption Event
or Delisting, one Share or, in the case of Nationalization, Insolvency, Tender
Offer or Merger Event, a unit consisting of the number or amount of each type of
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event. If such Nationalization, Insolvency, Tender Offer or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Inapplicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.11 (as modified herein), 9.12 and 10.5 (as modified above)
of the Equity Definitions will be applicable as if Physical Settlement were
applicable.

  (k)   Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted

16



--------------------------------------------------------------------------------



 



      Shares for all such Expiration Dates, which election shall be applicable
to all Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

  (i)   If Company elects to settle the Transaction pursuant to this clause (i)
(a “Private Placement Settlement”), then delivery of Restricted Shares by
Company shall be effected in customary private placement procedures with respect
to such Restricted Shares reasonably acceptable to Dealer; provided that Company
may not elect a Private Placement Settlement if, on the date of its election, it
has taken, or caused to be taken, any action that would make unavailable either
the exemption pursuant to Section 4(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(1) or Section 4(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Dealer. In the case
of a Private Placement Settlement, Dealer shall determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to paragraph (j) above) or any Settlement
Price (in the case of settlement of Shares pursuant to Section 2 above)
applicable to such Restricted Shares in a commercially reasonable manner and
appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder; provided that in no event shall such number be greater than
1.85 times the Number of Shares (the “Maximum Amount”). Notwithstanding the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Exchange Business Day following notice by Dealer to Company, of
such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).         In the event Company shall not have delivered the full
number of Restricted Shares otherwise applicable as a result of the proviso
above relating to the Maximum Amount (such deficit, the “Deficit Restricted
Shares”), Company shall be continually obligated to deliver, from time to time
until the full number of Deficit Restricted Shares have been delivered pursuant
to this paragraph, Restricted Shares when, and to the extent, that (i) Shares
are repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date that prior to
the relevant date become no longer so reserved and (iii) Company additionally
authorizes any unissued Shares that are not reserved for other transactions.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (i), (ii) or
(iii) and the corresponding number of Restricted Shares to be delivered) and
promptly deliver such Restricted Shares thereafter.     (ii)   If Company elects
to settle the Transaction pursuant to this clause (ii) (a “Registration
Settlement”), then Company shall promptly (but in any event no later than the
beginning of the Resale Period) file and use its reasonable best efforts to make
effective under the Securities Act a registration statement or supplement or
amend an outstanding registration statement in form and substance reasonably
satisfactory to Dealer, to cover

17



--------------------------------------------------------------------------------



 



      the resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to Dealer. If Dealer, in its sole reasonable discretion, is not
satisfied with such procedures and documentation Private Placement Settlement
shall apply. If Dealer is satisfied with such procedures and documentation, it
shall sell the Restricted Shares pursuant to such registration statement during
a period (the “Resale Period”) commencing on the Exchange Business Day following
delivery of such Restricted Shares (which, for the avoidance of doubt, shall be
(x) the Share Termination Payment Date in case of settlement in Share
Termination Delivery Units pursuant to paragraph (j) above or (y) the Settlement
Date in respect of the final Expiration Date for all Daily Number of Warrants)
and ending on the earliest of (i) the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above), (ii) the date upon which all Restricted Shares
have been sold or transferred pursuant to Rule 144 (or similar provisions then
in force) or Rule 145(d)( 2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) or Rule 145(d)(2) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”) in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Amount.  
  (iii)   Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to Dealer, as purchaser of such Restricted
Shares, (i) may be transferred by and among Dealer and its affiliates and
Company shall effect such transfer without any further action by Dealer and
(ii) after the period of 6 months from the Trade Date (or 1 year from the Trade
Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to Company) has elapsed after any Settlement Date for
such Restricted Shares, Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Dealer
(or such affiliate of Dealer) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).

      If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.     (l)   Limit on Beneficial Ownership. Notwithstanding any
other provisions hereof, Dealer may not exercise any Warrant hereunder, have the
“right to acquire” (within the meaning of NYSE Rule 312.04(g)) Shares upon
exercise of any Warrant hereunder or be entitled to take delivery of any

18



--------------------------------------------------------------------------------



 



      Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder, (i) the Share Amount would exceed the Applicable Limit or (ii) Dealer
Group would directly or indirectly beneficially own (as such term is defined for
purposes of Section 13 or Section 16 of the Exchange Act and the rules
promulgated thereunder) in excess of the lesser of (A) 8.0% of the then
outstanding Shares or (B) 8,752,148 Shares (the “Threshold Number of Shares”).
Any purported delivery hereunder shall be void and have no effect to the extent
(but only to the extent) that, after such delivery, (i) the Share Amount would
exceed the Applicable Limit, or (ii) Dealer Group would directly or indirectly
so beneficially own in excess of the Threshold Number of Shares. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Share Amount would not exceed the Applicable Limit,
and (ii) Dealer Group would not directly or indirectly so beneficially own in
excess of the Threshold Number of Shares.     (m)   Share Deliveries. Company
acknowledges and agrees that, to the extent the holder of this Warrant is not
then an affiliate and has not been an affiliate for 90 days (it being understood
that Dealer will not be considered an affiliate under this paragraph solely by
reason of its receipt of Shares pursuant to this Transaction), and otherwise
satisfies all holding period and other requirements of Rule 144 of the
Securities Act applicable to it, any delivery of Shares or Share Termination
Delivery Property hereunder at any time after 6 months from the Trade Date (or
1 year from the Trade Date if, at such time, informational requirements of Rule
144(c) are not satisfied with respect to Company) shall be eligible for resale
under Rule 144 of the Securities Act and Company agrees to promptly remove, or
cause the transfer agent for such Shares or Share Termination Delivery Property,
to remove, any legends referring to any restrictions on resale under the
Securities Act from the Shares or Share Termination Delivery Property. Company
further agrees that any delivery of Shares or Share Termination Delivery
Property prior to the date that is 6 months from the Trade Date (or 1 year from
the Trade Date if, at such time, informational requirements of Rule 144(c) are
not satisfied with respect to Company), may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary. Notwithstanding anything to the contrary herein, to the
extent the provisions of Rule 144 of the Securities Act or any successor rule
are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.     (n)   Governing Law. New York law (without reference to
choice of law doctrine).     (o)   Waiver of Jury Trial. Each party waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or proceeding relating to this
Transaction. Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into this Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.     (p)   Tax
Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, Company and each of its employees, representatives, or other
agents may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the

19



--------------------------------------------------------------------------------



 



      Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.     (q)   Maximum Share Delivery. Notwithstanding any other provision
of this Confirmation or the Agreement, in no event will Company be required to
deliver more than the Maximum Amount of Shares in the aggregate to Dealer in
connection with this Transaction, subject to the provisions regarding Deficit
Restricted Shares     (r)   Right to Extend. Dealer may postpone, in whole or in
part, any Expiration Date or any other date of valuation or delivery with
respect to some or all of the relevant Warrants (in which event the Calculation
Agent shall make appropriate adjustments to the Daily Number of Warrants with
respect to one or more Expiration Dates) if Dealer determines, in its
commercially reasonable judgment, that such extension is reasonably necessary or
appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect purchases
of Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.     (s)   Status of Claims in Bankruptcy. Dealer acknowledges and
agrees that this Confirmation is not intended to convey to Dealer rights against
Company with respect to the Transaction that are senior to the claims of common
stockholders of Company in any United States bankruptcy proceedings of Company;
provided that nothing herein shall limit or shall be deemed to limit Dealer’s
right to pursue remedies in the event of a breach by Company of its obligations
and agreements with respect to the Transaction; provided, further, that nothing
herein shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.     (t)   Securities Contract; Swap
Agreement. The parties hereto intend for: (a) the Transaction to be a
“securities contract” and a “swap agreement” as defined in the Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”), and the parties
hereto to be entitled to the protections afforded by, among other Sections,
Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code; (b) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as described in
the Bankruptcy Code; and (c) each payment and delivery of cash, securities or
other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.     (u)   Delivery
or Receipt of Cash. For the avoidance of doubt, other than receipt of the
Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle this Transaction, except in circumstances where
such cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, where Company fails timely to
elect the Share Termination Alternative, or where Company has made Private
Placement Settlement unavailable due to the occurrence of events within its
control ) or in those circumstances in which holders of the Shares would also
receive cash.     (v)   Amendment. If the Underwriters exercise their right to
purchase some or all of the Option Securities (as defined in the Underwriting
Agreement) (“Option Securities”) pursuant to the Underwriting Agreement, then,
at the discretion of Company, Dealer and Company will either enter into a new
confirmation evidencing additional warrants to be issued by Company to Dealer or
amend this Confirmation to evidence such additional warrants (in each case on
the same pricing terms as the Warrants hereunder) (such additional confirmation
or amendment to this Confirmation to provide for the payment by Dealer to
Company of the additional premium related thereto in an amount to be agreed
between the parties).     (w)   Lock Up. Prior to the first anniversary of the
Trade Date, if the Underwriters exercise their right to purchase Option
Securities pursuant to the Underwriting Agreement and Company does not elect to
issue the maximum number of Additional Warrants as provided in Section 9(v)
above,

20



--------------------------------------------------------------------------------



 



      Company shall not issue or enter into any warrant, call option, variable
forward or other derivative linked to the Shares (collectively, “Warrants”),
whether cash settled and/or physically settled and/or net share settled, without
the prior written consent of Dealer which shall not be unreasonably withheld,
unless such Warrants are issued (i) pursuant to any present or future employee,
director or consultant benefit plan or program of Company or any hedging
arrangements in respect thereof, (ii) to all Company’s stockholders as a free
distribution or a distribution for less than the fair market value of such
Warrants (as determined by the Calculation Agent), (iii) as part of mandatorily
convertible units in a bona fide capital raising transaction unrelated to the
convertible notes sold pursuant to the Underwriting Agreement (the “Convertible
Notes”), or (iv) as part of a bona fide Share repurchase transaction unrelated
to the Convertible Notes. “Additional Warrants” shall equal to the product of
(i) the Warrant Entitlement, (ii) the initial conversion rate of the Convertible
Notes and (iii) the aggregate principal amount of the Option Securities divided
by USD 1,000.

21



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [y77357y7735702.gif]
     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.
Very truly yours,

         
 
  J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank, National
Association    
 
       
 
  By: /s/ Michael O’Donovan
 
Authorized Signatory    
 
  Name: Michael O’Donovan    

Accepted and confirmed
as of the Trade Date:
Wyndham Worldwide Corporation
By: /s/ Virginia M. Wilson
 
Authorized Signatory
Name: Virginia M. Wilson
            Executive Vice President and
            Chief Financial Officer
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

